DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A, polyurethane binder, in the reply filed on September 15, 2021 is acknowledged.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 15, 2021.
Claims 1-6 and 9-20 are currently being examined.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract has more than 150 words.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim contains the limitation “bubble type defects”. The addition of the word “type” extends the scope of the claims so as to render them  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
Claims 2-6 and 9-20 all depend from claim 1 and thus, are also rendered indefinite.
Regarding claim 5, it is unclear if the binder layer requires at least one of each polymer type or if the claim is directed to a Markush group. If the latter is intended, it is suggested to change the wording “is selected from at least” in line 1 to the wording “selected from the group consisting of at least”. 
Regarding claim 11, it appears that there is a conjunction missing in this claim. It is suggested to add the word “or” before the wording “a transfer article”. 
Regarding claim 13, it is unclear how the wording “wherein the substrate layer from at least one” is meant to limit the structure. It is suggested to change the wording to “wherein the substrate layer is chosen from the group consisting of at least one”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 16, claim 1, from which claim 16 depends, already requires the refractive index of the transparent microspheres to be less than the refractive index of the first binder layer. Thus, this claim does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaPerre (US 5,620,775) in view of evidence provided by the TexLoc Refractive Index of Polymers literature. 
Regarding claim 1-3, 5, 6 and 14-18, LaPerre (Column 4, lines 15-27) teaches a bead coated article comprising a first adhesive layer and a layer of transparent glass beads that can be treated with an adhesion promoter that are partially embedded in the first adhesive layer such that about 20% to about 70% of the average diameter of the glass beads is exposed. The beads can be exposed at the outermost surface of the 
The material for the bead adhesive layer is taught in Column 13, lines 12-36 and includes many of the claimed polymers of claim 5 including polyurethanes. Further, as evidenced by the TexLoc Refractive Index of Polymers literature, these polymers include polymers with a refractive index greater than 1.5, for example polyvinyl chloride has a refractive index of 1.539, nylon polymers (of the family of polyamide polymers) have refractive indexes of 1.53 for NYLON6 and 1.566 for NYLON 6,6 and polyethylene terephthalate (or the family of polyester polymers) has a refractive index of 1.575. 
While LaPerre does not explicitly state that the microspheres have a refractive index less than that of the binder layer, it would have been obvious to one of ordinary skill in the art at the time of the invention that given that LaPerre teaches that the microspheres can have a refractive index of about 1.50 and that the useable adhesives include those with a refractive index higher than 1.50, that the teachings of LaPerre encompass a refractive index difference as claimed.
Given the wording “about 1.50” for the refractive index of the microspheres of LaPerre, the teachings of LaPerre would also encompass refractive index values near, but below 1.50, included those claimed. Further, while the microspheres of LaPerre  In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the refractive index disclosed by LaPerre and the refractive index disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the refractive index disclosed in the present claims is but an obvious variant of the refractive index disclosed in LaPerre, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 4, the glass beads can be largely spherically shaped (Column 9, lines 47-50) and thus, either meet the limitation “consists essentially of spherical glass beads” or while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as 
Regarding claim 9, Figure 13 shows that the layer of the microspheres can be discontinuous to form an imaged layer. The amount of surface covered would be a matter of routine experimentation to determine the desired image formed from the microsphere coated and the uncoated sections.
Regarding claim 10, the adhesive (binder layer) can comprise a transparent pigment (Column 13, lines 47-51).
Regarding claim 11, the article can be decorative, abrasion resistant (protective) or made as part of a transfer article (Column 1, lines 5-32).
Regarding claim 12, the article can comprise additional layers as claimed (Column 14, line 6 through Column 15, line 59 and Figures).
Regarding claim 13, the substrates can be formed from many of the claimed materials (Column 14, lines 6-16). 
Regarding claim 19, LaPerre (Column 4, lines 15-27) teaches that the transparent glass beads are partially embedded in the first adhesive layer such that about 20% to about 70% of the average diameter of the glass beads is exposed. The beads can be exposed at the outermost surface of the article (Figures and Column 1, lines 16-23). Thus, the microspheres would be in contact with air in the same manner as in the instant case.
.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaPerre (US 5,620,775) as applied to claim 1 above, and further in view of WO 2011/123223 A1.
Regarding claim 6, as stated above, LaPerre teaches an article that meets the limitations of claim 1. The polymer for the bead adhesive layer can be a transparent polyurethane. 
LaPerre does not explicitly disclose the refractive index of the polyurethane. 
WO 2011/123223 A1 (Paragraph 6) teaches a polyurethane with excellent optical clarity and impact performance, and chemical, solvent and scratch resistance. The polyurethane has a refractive index of at least 1.50, preferably at least 1.53 (Paragph 59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polyurethane of WO 2011/123223 A1, as the polyurethane of LaPerre, in order to have a specific polyurethane with excellent optical clarity and impact performance, and chemical, solvent and scratch resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujiwara et al. (US 2003/0165666) teaches a binding layer with a filler layer embedded in the binder layer (Abstract). The refractive index of the filler is . 
Hannington (US 2002/0109920) teaches transparent microspheres embedded in a light absorbing layer (Abstract). The transparent microspheres are embedded at a level of about 10 to 80% of their diameter and have a refractive index of from 1.4 to 2.3 (Paragraph 24). The polymers of the light absorbing layer (Paragraph 22) include polymers with a refractive index higher than 1.4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        





September 21, 2021